Citation Nr: 0821941	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-27 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1978, and had additional service in the Air 
National Guard.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.


FINDING OF FACT

Bilateral hearing loss is not attributable to the veteran's 
active duty service or service in the Air National Guard, and 
did not first manifest within one year of separation from 
active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A.         §§ 101(21), 
(24), 106, 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6(a), (d), 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In August 2004, before the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in February 2008 
and a specific opinion as to his claim was obtained.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.          §§ 3.303, 
3.304.

There is a significant distinction between "active duty" and 
"active duty for training" for purposes of certain VA 
benefits.  Because of the way in which the term "active 
military, naval, or air service" is defined, different 
considerations apply to individuals who seek service 
connection based on service in the reserves or active duty 
for training.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2007).  Active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) (defining "active duty") and (24) (defining "active 
military, naval, or air service") (West 2002); 38 C.F.R. § 
3.6(a) and (d) (2007); see Mercado-Martinez v. West, 11 Vet. 
App. 415 (1998).  ACDUTRA is full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2007).

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No.1 06419, § 301, redefined as active service 
a period of INACDUTRA during which an individual was disabled 
or dies from an acute myocardial infarction, cardiac arrest, 
or cerebrovascular accident.  However, that amendment has no 
bearing on this case, which involves a hearing disability.

Significantly, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
Absent such evidence, the period of ACDUTRA would not qualify 
as "active military, naval, or air service," and the claimant 
would not achieve veteran status for purposes of that claim.  
38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. 415 
(1998).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Presumptive periods, however, do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232 
(1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 
(2007) (limiting the type of evidence accepted to verify 
service dates).

Where a combat wartime veteran alleges he/she suffers 
disability due to an injury incurred in service, 38 U.S.C.A. 
§ 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown,     8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the veteran served during wartime and peacetime; 
however, the veteran does not contend that he was in combat.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran asserts that he was exposed to acoustic trauma in 
service as a result of his assigned duties as a crew chief 
for the J79-GE aircraft.  The veteran's assigned duties 
included servicing and inspecting aircraft and runways before 
flight.  Records indicate the veteran reported that he wore 
earplugs and muffs; however, he used the sound of the 
aircraft as part of the inspection process and therefore had 
to forego the precautions provided to him on occasion.  
Following his period of service, the veteran was employed as 
an engineer in an office setting.  The veteran contends that 
he was not exposed to any noise hazards in his post-service 
employment or recreational activities.  Additionally, the 
veteran states that his current bilateral hearing loss is 
advanced for his age, as opined by the audiologist he saw in 
2004.  Thus, the veteran asserts that it is more likely that 
his current bilateral hearing loss is related to his military 
service rather than presbycusis.  

Records indicate that the veteran was exposed to noise in his 
assigned duties; however, his service medical records do not 
demonstrate any diagnosis or complaint of hearing loss in 
service.  The service medical records reveal that upon 
entrance examination, the veteran's pure tone thresholds, in 
decibels, for the left ear were 5, 5, 5, 0, and for the right 
ear were 0, 0, 5, 0, both measured at 500, 1000, 2000, and 
4000 Hertz, respectively.  Hearing Conservation Data was 
reported in January 1970 and the veteran's pure tone 
thresholds, in decibels, for the left ear were 20, 15, 15, 
15, 20 and for the right ear were 15, 15, 15, 15, 20 both 
measured at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  Hearing Conservation Data was also reported in 
September 1970 and the veteran's pure tone thresholds, in 
decibels, for the left ear were 5, 5, 5, 5, -10 and for the 
right ear were 0, 0, 5, 5,  -10 both measured at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively.    At that time of 
the September 1970 examination, it was noted that ear 
protection was not worn.  

Hearing Conservation Data, reported in January 1971, revealed 
that the veteran's pure tone thresholds, in decibels, for the 
left ear were 25, 15, 10, 5, 15 and for the right ear were 
10, 5, 10, 10, 15 both measured at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively.  Hearing Conservation Data, 
reported in March 1976, revealed that the veteran's pure tone 
thresholds, in decibels, for the left ear were 20, 15, 15, 
20, 20 and for the right ear were 20, 20, 15, 20, 15 both 
measured at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  The last Hearing Conservation Data on record 
for the veteran's period of active duty service was reported 
in January 1978 and revealed that the veteran's pure tone 
thresholds, in decibels, for the left ear were 5, 5, 5, 5, 5 
and for the right ear were 0, 0, 5, 5, 5 both measured at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Upon 
separation from active duty in July 1978, the veteran's 
hearing was again measured.  The veteran's pure tone 
thresholds at that time, in decibels, for the left ear were 
0, 5, 0, 0, 10 and for the right ear were 0, 5, 0, 5, 5 both 
measured at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  There is no record of hearing loss, as defined 
by VA, during the veteran's period of active duty service. 

Records associated with the veteran's service in the Air 
National Guard indicate that upon periodic examination dated 
in December 1981, the veteran's pure tone thresholds, in 
decibels, for the left ear were 15, 15, 5, 5, 20 and for the 
right ear were 10, 10, 5, 15, 10 both measured at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively.  Additional periodic 
examination dated in June 1985 revealed that the veteran's 
pure tone thresholds, in decibels, for the left ear were 10, 
10, 5, 10, 15 and for the right ear were 5, 5, 10, 5, 10 both 
measured at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  The last periodic examination on record, dated 
in July 1987, revealed that the veteran's pure tone 
thresholds, in decibels, for the left ear were 10, 15, 0, 15, 
30 and for the right ear were 5, 5, 5, 10, 15 both measured 
at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Each 
of the veteran's hearing examinations yielded results that 
the veteran's hearing was within the normal range; that is, 
hearing loss was not diagnosed during his service in the Air 
National Guard.

The first post-service clinical evidence demonstrating 
hearing loss is dated in November 2004.  At that time, 
records indicate that the veteran sought treatment related to 
his hearing.  Records indicate that the veteran reported a 
twenty-year history of hearing loss symptoms.  The veteran 
reported that his hearing had not been tested since 1992; 
however, evidence of treatment at that time is not of record 
and the veteran has not provided any information sufficient 
to allow for an attempt to obtain these records.  At the time 
of the November 2004 audiology consultation, the veteran was 
diagnosed with mild to severe sensorineural hearing loss in 
the left ear and mild to moderately severe sensorineural 
hearing loss in the right ear.  Specifically, the veteran's 
pure tone thresholds, in decibels, for the left ear were 30, 
35, 60, 80, and for the right ear were 30, 35, 55, 75, both 
measured at 500, 1000, 2000, and 4000 Hertz, respectively.  
Records indicate that the veteran's pure tone thresholds, in 
decibels, for both ears, were not measured at 3000 Hertz.  
Because the veteran's hearing was not tested at 3000 Hertz, 
the November 2004 audiogram is insufficient to show hearing 
loss that meets VA criteria for consideration as a 
disability.  See 38 C.F.R. § 3.385.  Hearing aids were 
recommended.  The audiologist did not opine as to any 
relationship between the veteran's current hearing loss and 
his military service.  The Board notes that the audiologist 
did however, opine that the veteran's bilateral hearing loss 
was advanced for his age.

On VA audiological evaluation in February 2008, the 
audiologist reported that the veteran had moderately severe 
sensorineural bilateral hearing loss, within the meaning of 
38 C.F.R. § 3.385.  Specifically, the veteran's pure tone 
thresholds, in decibels, for the left ear were 35, 50, 65, 
70, 70, and for the right ear were 35, 45, 60, 70, 75, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Records indicate that the audiologist had the 
opportunity to review the veteran's claim file to include his 
service treatment records and his post-service VA and private 
medical records.  The audiologist opined that it is less 
likely that the current bilateral hearing loss is a result of 
military noise exposure.  The audiologist reasoned that that 
because the veteran's hearing was within normal limits 
bilaterally upon induction into service, during his active 
duty service, and during his service in the Air National 
Guard, it is less likely that the veteran's current bilateral 
hearing loss is a result of noise exposure. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between military service and the veteran's current bilateral 
hearing loss, service connection for bilateral hearing loss 
is not warranted.

The Board has considered the veteran's assertions that his 
bilateral hearing loss is related to his service, 
specifically that his current bilateral hearing loss is 
advanced for his age and more likely related to his military 
service rather than presbycusis.  However, to the extent that 
the veteran ascribes his current bilateral hearing loss to 
exposure to noise in service and not to any other etiology 
including presbycusis, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Thus, the veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that bilateral hearing loss began in service or 
that hearing loss was manifest within one year of separation 
from his active duty service.  Service connection is not 
warranted on a presumptive basis because the veteran's 
bilateral hearing loss did not manifest within one year of 
separation.  Additionally, service connection is not 
warranted on a direct basis.  In this case there was no 
chronic ear disability shown during active duty service, or 
service in the Air National Guard, and no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that approximately twenty-six 
years after separation from active duty service, and fourteen 
years after his discharge from the Air National Guard, the 
veteran has been diagnosed with bilateral hearing loss.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim).  In view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Because the 
veteran's service medical records showed no ear injury or 
disease and there is no competent evidence demonstrating that 
the veteran's bilateral hearing loss is related to either 
active duty service or service in the Air National Guard, 
service connection in this case is not warranted. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss, the 
claim must be denied. 38 U.S.C.A.            § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


